United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-862
Issued: August 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 28, 2013 appellant filed a timely appeal from a February 1, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral hearing loss
causally related to factors of his federal employment.
FACTUAL HISTORY
On July 25, 2002 appellant, then a 53-year-old quality assurance specialist, filed an
occupational disease claim (Form CA-2) alleging bilateral hearing loss due to exposure to
1

5 U.S.C. § 8101 et seq.

electrical and air equipment in his federal employment.2 The employing establishment stated
that he worked mainly in an office environment and was only occasionally required to go into
buildings, for an average of 30 minutes per week, where air wrenches and other power tools were
used. Appellant was provided with earplugs when working in a noisy area.
OWCP referred appellant to Dr. Charles E. Hollingsworth, II, a Board-certified
otolaryngologist, for a second opinion examination.
In a January 15, 2003 report,
Dr. Hollingsworth reviewed a statement of accepted facts, appellant’s medical records and
history and conducted a physical examination. He stated that the earliest available audiogram
from May 1969 and several audiograms from the 1970s showed an already established bilateral
severe high frequency hearing loss between 50 and 60 decibels, left slightly worse than the right.
A January 15, 2003 audiogram performed on his behalf, showed the following decibel losses at
frequencies of 500, 1,000, 2,000 and 3,000 hertz (Hz): 10, 5, 10 and 65 for the right ear and 10,
15, 10 and 75 for the left ear. Dr. Hollingsworth stated that the hearing loss was 20 decibels
worse than appellant’s initial audiogram in 1969 and that his low and mid-frequency hearing was
normal. He derived appellant’s percent of hearing loss according to the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides), as zero right
ear, zero left ear and zero binaurally. Dr. Hollingsworth concluded that appellant had bilateral
severe high frequency neurosensory hearing loss, left worse than right, unrelated to his federal
employment. Dr. Hollingsworth opined: “I do not think this hearing loss is due to prolonged
noise exposure” and that it was “most probably a gradual deterioration of an already established
loss.” He noted that appellant was not a hearing aid candidate.
On October 22, 2003 Dr. H. Mobley, an OWCP medical adviser, reviewed
Dr. Hollingsworth’s report and the audiometric test of January 15, 2003. He determined that
appellant’s high frequency hearing loss was not related to noise exposure in his federal
employment as it was present at the time of entry into federal service. The amount of worsening
was compatible with presbycusis. Dr. Mobley concluded that, in accordance with the fifth
edition of the A.M.A., Guides (5th ed. 2001), appellant had a four percent monaural hearing loss
in the left ear. He further opined that hearing aids should not be authorized.
By decision dated February 1, 2013, OWCP denied the claim finding that the medical
evidence of record failed to establish a causal relationship between appellant’s hearing loss and
factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
2

On June 12, 2003 appellant filed a claim for a schedule award.

3

5 U.S.C. §§ 8101-8193.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

2

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board notes that Dr. Hollingsworth’s report was prepared on January 15, 2003 and
the medical adviser’s report was prepared on October 22, 2003 and were over 10 years old at the
time OWCP issued its February 1, 2013 decision. There is no explanation in the record as to
why the case lay dormant for over 10 years. The Board has held that stale medical evidence
cannot form the basis for current evaluation of residual symptomatology or disability
determination.8 The Board finds that Dr. Hollingsworth’s January 15, 2003 report and OWCP’s
medical adviser’s October 22, 2003 report were stale medical evidence and a referral to another
OWCP physician is warranted.
Accordingly, OWCP shall further develop the medical evidence and obtain a more
current second opinion evaluation of appellant’s hearing loss to determine whether he developed
bilateral hearing loss in the performance of duty, causally related to factors of his federal
employment. Following this and such other development as OWCP deems necessary, it shall
issue a de novo decision.

5

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

6

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

8

See Keith Hanselman, 42 ECAB 680 (1991); Ellen G. Trimmer, 32 ECAB 1878 (1981) (reports almost two
years old deemed invalid basis for disability determination and loss of wage-earning capacity).

3

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
development consistent with this decision of the Board.
Issued: August 21, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

